DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group II with provisional elections of lung cancer/lung cancer cells and intravenous administration in the reply filed on November 2, 2021 is acknowledged.  The traversal is on the ground(s) that Kruse and Daman do not teach or suggest the claimed stereocomplex while Kruse fails to show stereochemically pure oligomers longer than tetramers, and they are conjugated to ibuprofen.  This is not found persuasive because as discussed in greater detail below, the claimed stereocomplexes that are a common technical feature is not a special technical feature as it does not make a contribution over the prior art applied below. The claims do not exclude the presence of oligolactic acids that are not stereochemically pure as long as at least one stereocomplex as required is present.
The requirement is still deemed proper and is therefore made FINAL.

Comments and Notes

So that the elements of the claimed stereocomplex recited in claim 5 can be more readily identified, it is respectfully suggested that the word ‘and’ in line 2 of claim 5 be replaced with the word ‘with’.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kruse et al. (Pharazie, 2013) in view of Bertin (Macromol Chem Phy, 2012) and Daman et al. (Int J Pharm, 2014).
Kruse et al. discloses prodrugs are a straightforward way to ‘individualize’ drug properties and generally are designed to change the HLB (hydrophilic-lipophilic balance) of a drug, improve resorption and cellular uptake, modulate organ specificity, achieve retarded drug action, increase plasma stability, modify metabolism or reduced toxicity (p 93, col 1). PEG (polyethylene glycol) is a frequently applied to prodrug modification and the conformation of the PEG polymer is largely defined by a stereochemical gauche effect, resulting in the chain adopting a stretched helical confirmation in aqueous solutions, reaching out into the surrounding space like antenna, providing a perfect conformation for hydratisation with relatively low interactions with the drug (p 93, col 1). Polylactic acid (PLA) is physiologically well accepted, biodegradable and broadly used as carrier [sic] for pharmaceutical active ingredients in drug delivery systems (p 93, col 1). Like PEGs, oligomers of lactic acid (OLAs) exhibition confirmation properties defined by stereochemical effects and are promising candidates for non-toxic prodrug moieties (p 93, col 2). OLAs prefer a helical confirmation as shown in figure 1 that is similar to that of PEG chains. As shown on p 94, two different schemes were used to prepared OLAs of different lengths and stereochemistry (section 2.1), and coupled to ibuprofen to prepare a prodrug (section 2.4). Favorable properties for prodrugs such as high stability towards non selective esterases (the ibuprofen was attached via an ester linkage) and plasma stability demonstrate that OLA-moieties are promising candidates for use as prodrugs (section 2.7).
The formation of a stereocomplex (SC) comprising lactic acid oligomers of complementary stereochemistry is not disclosed.
Bertin discloses that for biomedical of applications of polymers such as drug delivery systems, fine tuning of the drug delivery rate and strength of the material is needed along with biocompatibility and biodegradability (p 2329, cols 1 and 2). Polymers or complexes thereof that fulfill the biocompatibility criteria offer the possibility to finely tune the thermal and mechanical performances, and (bio)degradation rate according to a given application are highly valuable, with stereocomplex of polymers being of great interest (p 2329, col 3). SCs shows improved thermal and mechanical resistance, as well as a slower degradation rate compared to the individual homopolymers due to their higher crystallinity (p 2330, col 1, ¶ 1). Homostereocomplexes are formed from complementary polymers with the same chemical compositions and can be two opposite enantiomeric polymers such as the L- and D-enantiomers of PLA (polylactic acid; p 2330, col 1, ¶ 1). PLA is derived from renewable resources, has good biocompatibility in vivo, is biodegradable under physiological conditions and is approved by the U.S. Food and Drug Administration for various biomedical applications (p 2330, col 1, ¶ 2). SCs of PLA can be obtained by co-crystallization of a 1:1 mixture of enantiomeric PLLA and PDLA, which can take place in bulk or solution conditions (¶ bridging cols 2 and 3 on p 2330). The lactate length needed for SC formation is 7 lactate repeat units, which is shorter than the 11 lactate repeat units needed for homocrystallization (p 2330, col 3; note that the lactate unit is half of the lactide unit).  The melting point of the PLA SC is about 50°C higher than the melting point of the component homopolymers with solutions of the SC PLA having increased viscosity and shear storage modulus G’ (p 2331, col 1, ¶ 1). Section 2.1 describes the use of these materials in therapeutic and drug delivery systems, although description of the entire drug release process if difficult due to the number of processes involved and the various physicochemical characteristics of the drug and DDS (drug delivery system; section 2.1). Benefits of SCs include a more compact crystal structure and improved mechanical strength, with PLA SCs showing a greater stability for nanoparticles (NPs), slower degradation for microspheres, stronger hydrogels with faster gelation and a slower erosion profile (p 2351, col 1, ¶ 2). SCs might also be a synthetic alternative to triblock copolymers or even more complex macromolecular architectures with great potential for the fine tuning of nanostructures (p 2351, col 2). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare prodrug conjugates as in Kruse et al. using PLA oligomers of complementary stereochemistries and then contacting those oligomer to form PLA SCs.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Bertin discloses that the improved properties arising from SC formation, such as those prepared from a 1:1 mixture of the D- and L-enantiomers of lactic acid. At least 7 such units are required for SC complex formation so the person of ordinary skill would use oligomers of at least such length to prepare the prodrugs that will interact to form the SC as the overall length is also important for the properties of the material such as the degradation rate. There is no evidence of record as to the criticality of the claimed oligomer length which overlaps with the length of polymer chain required for SC formation disclosed by Bertin.
A lactic acid polymer prodrug comprising gemcitabine is not disclosed.
Daman et al. discloses that gemcitabine hydrochloride (Gem) is a first line treatment for pancreatic cancer but acquired tumor resistance, a very short half-life with its most active metabolite being rapidly eliminated from the body with minimal antitumor activity are problems with this drug (¶ bridging cols 1 and 2 on p 142). A prodrug strategy has been widely employed to overcome the shortages associated with this drug to overcome resistance by enhancing cellular uptake through passive diffusion and improved pharmacokinetic behavior (p 142, col 2, ¶ 2). The 4-(N)-amino group of Gem is a favorable site for modification because the resulting amide derivatives have a slower rate of metabolism compared to esters derivatives on the 3’ and 5’ hydroxyl groups (p 142, col 2, ¶ 2). The therapeutic efficacy of these drugs requires a controlled delivery of the lipophilic chemotherapeutic agent to the tumor site so nanotechnology based drug delivery systems can be of great value because of not only their solubility enhancing properties but also passive and/or active targeting to the anticancer agent directly to the tumor site and reducing adverse effects (p 143, col 1, ¶ 1). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the 4-(N)-amino group of Gem to prepare a SC prodrug with oligolactic acid as disclosed by Kruse et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Kruse et al. discloses that attachment to PLA oligomers can be used to prepare prodrugs, and given the desired slow release of Gem to exert anticancer activity, conjugation via an amide bond is preferred over ester bond formation and PLA can be used to form such a bond with gemcitabine. The preparation of a SC of the gemcitabine prodrug conjugate would reasonably be expected to further improve the properties of the drug releasing conjugates due to the enhanced thermal and mechanical properties and slower degradation rate of the SC compared to the constituent lactic acid oligomers/polymers.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5, 6 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 25 of U.S. Patent No. 10,456,477 in view of Bertin (Macromol Chem Phy, 2012) and Daman et al. (Int J Pharm, 2014). The claims of US’477 comprise oligolactic acid conjugates with the anticancer drugs paclitaxel, rapamycin, selumetinib or derivatives thereof with 2 – 24, or most narrowly 6 – 18, lactic acid units (claims 1 and 3) and compositions such as micelles that comprise such an oligolactic acid conjugates. Methods of preparing and using such conjugates are also claimed.
Stereocomplexes of the oligolactic acid with the anticancer drug gemcitabine attached are not claimed.
Bertin and Daman et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to replace the anticancer agents of the conjugates of US’477 with gemcitabine in light of teachings of Daman et al. and to prepare a SC with a complementary gemcitabine containing PLA conjugate. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Bertin discloses the improved properties arising from PLA SC formation, such as that prepared from a 1:1 mixture of the D- and L-enantiomers of lactic acid. At least 7 such units are required for SC complex formation and the materials of US’477 are suitable for such SC formation. Based on the knowledge of the person of ordinary skill in the art and the teachings of Daman et al., it also would have been obvious to replace the anticancer agents of the oligolactic acid conjugates claimed by US’477 with gemcitabine conjugated via an amide bond formed using the 4-(N)-amino group of Gem given the slower metabolism compared to esters formed using other positions on the Gem. The selection of the particular anticancer agent depends on the type of cancer to be treated among other factors and the anticancer agent to be used can be selected by the person of ordinary skill in the art. 

Claims 5, 6 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,980,891 in view of Bertin (Macromol Chem Phy, 2012) and Daman et al. (Int J Pharm, 2014). The claims of US’891 recite oligolactic acids conjugates with the anticancer drugs paclitaxel, rapamycin, selumetinib or derivatives thereof (e.g., claim 1). A micelle composition with such conjugates and methods of using the conjugates are also claimed.
Stereocomplexes of the oligolactic acid and the anticancer drug gemcitabine are not claimed.
Bertin and Daman et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to replace the anticancer agents of the conjugates of US’891 with gemcitabine in light of teachings of Daman et al. and to prepare a SC with a complementary gemcitabine containing PLA conjugate. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Bertin discloses the improved properties arising from SC formation, such as that prepared from a 1:1 mixture of the D- and L-enantiomers of lactic acid. At least 7 such units are required for SC complex formation and the materials of US’891 are suitable for such complex formation. Based on the knowledge of the person of ordinary skill in the art and the teachings of Daman et al., it also would have been obvious to replace the anticancer agents of the oligolactic acid conjugates claimed by US’891 with gemcitabine conjugated via an amide bond formed using the 4-(N)-amino group of Gem given the slower metabolism compared to esters formed using other positions on the Gem. The selection of the particular anticancer agent depends on the type of cancer to be treated among other factors and the anticancer agent to be used can be selected by the person of ordinary skill in the art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618